         Case 2:11-cr-00210-JAM Document 1108 Filed 04/12/21 Page 1 of 4


                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA
                                                          Case No. 11-cr-00210

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 NADIA KUZMENKO


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
 Case 2:11-cr-00210-JAM Document 1108 Filed 04/12/21 Page 2 of 4


               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of     probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or

            The conditions of the “special term” of supervision are as follows:


                                          2
        Case 2:11-cr-00210-JAM Document 1108 Filed 04/12/21 Page 3 of 4




           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

       Defendant has failed to establish that extraordinary and compelling circumstances

warrant termination or reduction of her sentence. While Defendant has demonstrated her

husband is disabled, the evidence does not support a finding that he is incapacitated. See Mot.

Exs. A, C, H, I, J, ECF No. 1089-2; see also United States v. Collins, No. 15-10188-EFM, 2020

WL 136859, at *4 (D. Kan. Jan. 13, 2020) (defining incapacitation as someone who cannot carry

on any self-care and is totally confined to a bed or a chair and denying compassionate release for

a defendant whose husband "struggles at home and could benefit from some assistance"); USSG

§ 1B.13 n 1(C). Even if her husband was incapacitated Defendant has not shown that he could

not acquire aid with his assets or retirement and disability pay. See Opp'n at 7. Additionally, her

slight obesity and thyroid condition, coupled with the COVID-19 pandemic does not rise to the

level of "extraordinary and compelling circumstances." See United States v. Eberhart, 448 F.

Supp. 3d 1086, 1090 (N.D. Cal. 2020) ("General concerns about possible exposure to COVID-19

do not meet the criteria for extraordinary and compelling reasons for a reduction in sentence.")


                                                  3
        Case 2:11-cr-00210-JAM Document 1108 Filed 04/12/21 Page 4 of 4


Further even if Defendant had shown extraordinary and compelling circumstances, termination

or reduction of her sentence still would not be warranted in light of the sentencing factors set

forth in 18 U.S.C. § 3553. Defendant has served only 14.5 months of her 96-month sentence.

Opp'n at 16. Considering the serious nature of her crime, a reduction in sentence, or a transfer to

home confinement, at this point would undermine the 18 U.S.C. § 3553 sentencing factors by

minimizing the original sentence's deterrent effect, failing to provide just punishment, and failing

to promote respect for the law. Accordingly, Defendant's Motion to Reduce Sentence is

DENIED.

           DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated: April 9, 2021


                                                     UNITED STATES DISTRICT JUDGE




                                                 4
